Name: Decision of the EEA Joint Committee No 29/94 of 2 December 1994 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  organisation of transport;  European construction
 Date Published: 1994-12-29

 29.12.1994 EN Official Journal of the European Communities L 339/89 DECISION OF THE EEA JOINT COMMITTEE No 29/94 of 2 December 1994 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Directive 94/23/EC of 8 june 1994 amending, with a view to fixing the minimum standards for testing vehicle braking systems, Council Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in Annex XIII to the Agreement in point 16 (Council Directive 77/143/EEC) before the adaptation:  394 L 0023: Commission Directive 94/23/EC of 8 June 1994 (OJ No L 147, 14. 6. 1994, p. 6). Article 2 The texts of Directive 94/23/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 2 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 147, 14. 6. 1994, p. 6.